              Case 19-11292-JTD             Doc 1049-17         Filed 12/30/19        Page 1 of 1




                                                   Exhibit Q

Class Claim Procedures for NAS Monitoring Class Claim:

    1. The NAS Monitoring Class includes all NAS diagnosed children with a Claim for medical
       monitoring support against Insys.

    2. No Distributions1 will be made to the NAS Monitoring Class Representative (a trustee to
       be appointed pursuant to the Plan) on the NAS Monitoring Class Claim under the Plan, and
       instead, will be held by the Liquidating Trustee for the benefit of the NAS Monitoring
       Class, until an NAS Monitoring Allocation Plan has been approved by the Bankruptcy
       Court.

    3. Within six months of the Effective Date of the Plan, the selected NAS Monitoring Class
       Representative will propose a plan based on expert analysis and empirical observation to
       allocate Distributions in support of the development and implementation of a national NAS
       children monitoring system (the “NAS Monitoring Allocation Plan” or “NMAP”). The
       NAS Monitoring Class Representative will file a motion and proposed order with the
       Bankruptcy Court seeking approval of the NAS Monitoring Allocation Plan, which will
       include provisions for the establishment of the NAS Escrow Account (described below).

    4. If the NAS Monitoring Class Representative determines, after consultation with the
       Liquidating Trustee and after Bankruptcy Court approval of the NMAP, that
       implementation of the monitoring system would be uneconomical based on the amount of
       available Distributions, the NAS Monitoring Class Representative will establish an escrow
       account to hold Distributions (the “NAS Escrow Account”) until such time as the funds
       available to the NAS Monitoring Class Representative are sufficient, in the NAS
       Monitoring Class Representative’s sole discretion, to contribute to implementation of the
       national monitoring system. Upon the establishment of the NAS Escrow Account, the
       Liquidating Trustee will make Distributions under the Plan into the NAS Escrow Account.

    5. The NAS Monitoring Class Representative will provide a status report to the Liquidating
       Trustee every 90 days from the date of the first payment into the NAS Escrow Account
       reflecting the status of the NAS Escrow Account until such time as the Distributions paid
       under the Plan into the NAS Escrow Account have been distributed in accordance with the
       NMAP.

Class Representatives for NAS Monitoring Class Claim:

    1. Amanda Hanlon

    2. Christopher Bardsley


1
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Second Amended
Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors [Docket No. 928] (as may
be amended or modified from time to time, the “Plan”).


RLF1 22660035v.1
